Case 2:20-cv-00647-TC Document 3-4 Filed 09/24/20 PageID.43 Page 1 of 3




                                EXHIBIT A3




                                                                          97
Case 2:20-cv-00647-TC Document 3-4 Filed 09/24/20 PageID.44 Page 2 of 3




                                                                          98
Case 2:20-cv-00647-TC Document 3-4 Filed 09/24/20 PageID.45 Page 3 of 3




                                                                          99
